DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2020-063515filed on 03/31/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the target trajectory output by the first model" and “the target trajectory output by the second model”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed to a form of energy or a signal, which is non-statutory subject matter. Claim 18 recites a “computer-readable storage medium”. Under current office policy, absent an explicit definition for the term “computer-readable storage medium” the broadest reasonable interpretation of the term is taken to include both: statutory forms of storage media, such as RAM, ROM, CD and storage devices, and non-statutory transitory media, or signals. As such, the claimed medium is directed to transitory media, such as a signal, or form of energy. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Thus, the claims are rejected as non-statutory. 
                The examiner suggests amending the claim to recite “non-transitory computer-readable medium”. 

Claim Interpretation
Claim 18 recites the limitations “recognition part”, “determining part”, “generating part” with the structure in specifications on page 13 “controller”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268).
Regarding claim 1, Jiang teaches a vehicle control method, comprising: recognizing an environment around the vehicle ([0030] disclosing identifying objects and features in the environment of the autonomous vehicle); 
determining a degree of difficulty of a recognition of the environment on the basis of the recognized environment ([0038] disclosing determining the complexity “difficulty” of the environment around the autonomous vehicle); 
and selecting one target trajectory in accordance with the determined degree of difficulty ([0039] disclosing selecting one of a machine learning based decision system or rule based decision system based on the degree of complexity “difficulty”. [0041] disclosing that the decision system “machine learning or rule based” determines a driving path “target trajectory”. It is interpreted from the citations that the target path is selected based on the degree of complexity since the decision system that makes the path is selected based on the degree of complexity); 
and automatically controlling driving of the vehicle on the basis of the selected target trajectory ([0025] disclosing controlling the vehicle along a route or path).
Jiang does not teach generating a plurality of target trajectories along which the vehicle is to travel on the basis of the recognized environment; Selecting a target trajectory from the generated plurality of target trajectories.
Walsh teaches generating a plurality of target trajectories along which the vehicle is to travel on the basis of the recognized environment ([0072] disclosing a plurality of candidate routes based on obstacle information “recognized environment”); 
Selecting a target trajectory from the generated plurality of target trajectories ([0075] disclosing selecting the candidate route based on a driving difficulty).
Jiang and Walsh are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang to incorporate the teaching of Walsh of generating a plurality of target trajectories along which the vehicle is to travel on the basis of the recognized environment; Selecting a target trajectory from the generated plurality of target trajectories in order to avoid routes that include difficult maneuvers as taught by Walsh ([0075]).

Regarding claim 9, Jiang as modified by Walsh teaches the vehicle control method according to claim 1, further comprising: determining the degree of difficulty according to a number of moving body recognized as a part of the environment (Jiang [0039] disclosing determining the complexity “degree of difficulty based on the number of vehicles in the environment and pedestrians “moving bodies recognized”).
Regarding claim 10, Jiang as modified by Walsh teaches the vehicle control method according to claim 9, further comprising: decreasing the degree of difficulty as the number of the moving body is smaller, and increasing the degree of difficulty as the number of the moving body is larger (Jiang [0039] disclosing determining the complexity “degree of difficulty based on the number of vehicles in the environment and pedestrians “moving bodies recognized”. It is interpreted that as the number of vehicles increases, the difficulty increases and as the number of vehicles decreases, the difficulty decreases).
Claims 18 and 19 are rejected for similar reasons as claim 1, see above rejection.
Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Horigome (US20210394749).
Regarding claim 2, Jiang as modified by Walsh teaches the vehicle control method according to claim 1. Jiang as modified by Walsh does not teach further comprising: calculating a region of risk distributed around an object as a part of the environment and inputting the region to each of a plurality of models that outputs the target trajectory when the region is input, and generating the plurality of target trajectories on the basis of an output result of each of the plurality of models into which the region was input.
 Horigome teaches calculating a region of risk distributed around an object as a part of the environment ([0047] disclosing generating a safe area and as seen in figure 5 disclosing an unsafe area that is inside the box “risk distributed around an object”), and 
inputting the region to each of a plurality of models that outputs the target trajectory when the region is input, and generating the plurality of target trajectories on the basis of an output result of each of the plurality of models into which the region was input ([0048] disclosing a first arithmetic system that uses machine learning to determine a safe area and as seen in figure 5 an unsafe area that is inside the box “risk distributed around an object”. The first arithmetic system generates route candidate “trajectories” based on the safe area such that the route does not deviate from the safe area. [0052] disclosing a second arithmetic system that uses predetermined rule that sets a second safe area and uses the second safe area to generate a route. It is interpreted from the citations that the region is input into a plurality of models to generate a plurality of target trajectories based on each model and the region of risk).
Jiang as modified by Walsh and Horigome are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Horigome of calculating a region of risk distributed around an object as a part of the environment and inputting the region to each of a plurality of models that outputs the target trajectory when the region is input, and generating the plurality of target trajectories on the basis of an output result of each of the plurality of models into which the region was input in order to generate target trajectories based on the safe area as taught by Horigome ([0052]).
Regarding claim 3, Jiang as modified by Walsh and Horigome teaches the vehicle control method according to claim 2, wherein the plurality of models includes a first model which is rule-based model or model-based model, and a second model which is a machine learning based model (Jiang [0039] disclosing a first and a second model that are rule based and machine learning models). 
Regarding claim 5, Jiang as modified by Walsh teaches the vehicle control method according to claim 1, further comprising: 
sensing surroundings of the vehicle ([0030] disclosing identifying objects and features in the environment of the autonomous vehicle, i.e., sensing the surrounding of the vehicle), 
Jiang as modified by Walsh does not teach and inputting a sensing result of surroundings of a certain target vehicle with respect to a machine learning-based third model when the sensing result is input, and recognizing the environment around the vehicle on the basis of an output result of the third model to which the sensing result was input, the machine learning-based third model being learned so as to output information showing an environment around the target vehicle.
Horigome teaches and inputting a sensing result of surroundings of a certain target vehicle with respect to a machine learning-based third model when the sensing result is input, and recognizing the environment around the vehicle on the basis of an output result of the third model to which the sensing result was input, the machine learning-based third model being learned so as to output information showing an environment around the target vehicle ([0048]-[0049] disclosing using machine learning based on the output of cameras and radars “sensing result is input” to estimate the external environment around the target vehicle including a safe area and a boxed risk area around a target vehicle as seen in figure 5, i.e., environment information output around a target vehicle using machine learning model “third model”).
Jiang as modified by Walsh and Horigome are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Horigome of inputting a sensing result of surroundings of a certain target vehicle with respect to a machine learning-based third model when the sensing result is input, and recognizing the environment around the vehicle on the basis of an output result of the third model to which the sensing result was input, the machine learning-based third model being learned so as to output information showing an environment around the target vehicle in order to generate target trajectories based on the environment as taught by Horigome ([0052]).
Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Horigome (US20210394749) and Yin (US20180373992).
Regarding claim 4, Jiang as modified by Walsh and Horigome teaches the vehicle control method according to claim 3, wherein, among a first target trajectory that is the target trajectory output by the first model and a second target trajectory that is the target trajectory output by the second model (Jiang [0039] disclosing switching between the rule based decision system “deliberation” and machine learning system ”intuitive” based on a complexity threshold “difficulty threshold”. [0041] disclosing that the decision system “machine learning or rule based” determines a driving path “target trajectory”. It is interpreted from the citations that the first and second target path is selected based on the degree of complexity since the decision system that makes the path is selected based on the degree of complexity). 
Jiang as modified by Walsh and Horigome does not teach the second target trajectory is selected in a case the degree of difficulty exceeds a predetermined value.
Yin teaches the second target trajectory is selected in a case the degree of difficulty exceeds a predetermined value ([0105] disclosing switching to a machine learning model “second model” when a high speed is reached, it is interpreted that the high speed is a threshold for a degree of difficulty. [0091] disclosing the machine learning generates output to be taken by the autonomous system such as steering or braking and acceleration, i.e., target trajectory. It is interpreted from the citations that the second target trajectory is selected in case the degree of difficulty exceeds a threshold).
Jiang as modified by Walsh and Horigome and Yin are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh and Horigome to incorporate the teaching of Yin of the second target trajectory is selected in a case the degree of difficulty exceeds a predetermined value in order to switch between different machine models based on the degree of difficulty as taught by Yin ([0105]).

Regarding claim 6, Jiang as modified by Walsh and Horigome teaches the vehicle control method according to claim 5. Jiang as modified by Walsh and Horigome does not teach further comprising: determining the degree of difficulty according to a learning quantity of the third model.
Yin teaches determining the degree of difficulty according to a learning quantity of the third model ([0080] disclosing machine learning to compute the threshold value based on the attributes of an object “sensed result of surroundings of a target”, i.e., degree of difficulty according to a learning quantity of the third model, while the learning quantity can be attributes of the object).
Jiang as modified by Walsh and Horigome and Yin are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh and Horigome to incorporate the teaching of Yin of determining the degree of difficulty according to a learning quantity of the third model in order to switch between different machine models based on the degree of difficulty as taught by Yin ([0105]).

Regarding claim 7, Jiang as modified by Walsh, Horigome and Yin teaches the vehicle control method according to claim 6, wherein the third model is learned to output information showing that the environment around the target vehicle is in a
certain first environment when a sensing result of surroundings of the target vehicle under the first environment is input, and is learned to output information showing that the environment around the target vehicle is in a second environment different from the first environment when a sensing result of surroundings of the target vehicle under the second environment is input (Horigome [0048]-[0049] disclosing using machine learning based on the output of cameras and radars “sensing result is input” to estimate the external environment around the target vehicle including a safe area and a boxed risk area around a target vehicle as seen in figure 5, i.e., environment information output around a target vehicle using machine learning model “third model”. It is interpreted that the external environment recognized is a first, second or third environment based on the sensed target vehicle, number of target vehicles and location of target vehicles), and 
Jiang as modified by Walsh, Horigome and Yin does not yet teach the vehicle control model further comprises: determining the degree of difficulty according to the learning quantity of the third model learned under the first environment when the first environment is recognized, and determining the degree of difficulty according to the learning quantity of the third model learned under the second environment when the second environment is recognized.
Yin teaches determining the degree of difficulty according to the learning quantity of the third model learned under the first environment when the first environment is recognized, and determining the degree of difficulty according to the learning quantity of the third model learned under the second environment when the second environment is recognized ([0080] disclosing machine learning to compute the threshold value based on the attributes of an object “sensed result of surroundings of a target”, i.e., degree of difficulty according to a learning quantity of the third model, while the learning quantity can be attributes of the object. It is interpreted that the degree of difficulty is determined based on the attribute of the environment which can be a first, second or third environment).
Jiang as modified by Walsh and Horigome and Yin are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh and Horigome to incorporate the teaching of Yin of determining the degree of difficulty according to the learning quantity of the third model learned under the first environment when the first environment is recognized, and determining the degree of difficulty according to the learning quantity of the third model learned under the second environment when the second environment is recognized in order to switch between different machine models based on the degree of difficulty as taught by Yin ([0105]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Horigome (US20210394749) and Yin (US20180373992) and Heukelom (US11433922).
Regarding claim 8, Jiang as modified by Walsh, Horigome and Yin teaches the vehicle control method according to claim 6. Jiang as modified by Walsh, Horigome and Yin does not teach further comprising: decreasing the degree of difficulty as the learning quantity of the third model is larger, and increasing the degree of difficulty as the learning quantity of the third model is smaller.
Heukelom teaches decreasing the degree of difficulty as the learning quantity of the third model is larger, and increasing the degree of difficulty as the learning quantity of the third model is smaller (col 7 lines 31-60 disclosing training a machine learned model based on a log of learned information to output confidence metrics “learned quantity” associated with objects and their trajectories. Col 8 lines 21-34 disclosing determining an uncertainty metric “degree of difficulty” based on the confidence metrics “learned quantity”. Col 8 lines 35-67 disclosing if the confidence metric “learned quantity” is higher and exceeds a threshold, the uncertainty “degree of difficulty” is decreased and can be a value of 0, whereas if the confidence metric “learned quantity” is smaller and less than a threshold, the uncertainty “degree of difficulty” is higher and can be 1 indicating that the object may be uncertain. It is interpreted that the degree of uncertainty is analogous to a degree of difficulty indicating a difficult environment for the autonomous vehicle based on the machine learned model “third model”).
Jiang as modified by Walsh and Horigome and Yin are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh and Horigome to incorporate the teaching of Yin of the second target trajectory is selected in a case the degree of difficulty exceeds a predetermined value in order to control the vehicle based on the uncertainty and thus the difficulty of the situation as taught by Heukelom (col 9 lines 10-26).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Sato (US20190324452).
Regarding claim 11, Jiang as modified by Walsh teaches the vehicle control method according to claim 1. Jiang as modified by Walsh does not teach further comprising: determining the degree of difficulty according to a curvature of a road recognized as a part of the environment.
Sato teaches determining the degree of difficulty according to a curvature of a road recognized as a part of the environment ([0061] disclosing the complexity “degree of difficulty” is based on curvature of the road).
Jiang as modified by Walsh and Sato are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Sato of determining the degree of difficulty according to a curvature of a road recognized as a part of the environment in order to determine a difficulty of a maneuver such as overtaking another vehicle based on the curvature of the road as taught by Sato ([0071]).

Regarding claim 12, Jiang as modified by Walsh and Sato teaches the vehicle control method according to claim 11. Jiang as modified by Walsh and Sato does not yet teach further comprising: decreasing the degree of difficulty as the curvature of the road is smaller, and increasing the degree of difficulty as the curvature of the road is larger.
Sato teaches decreasing the degree of difficulty as the curvature of the road is smaller ([0071] disclosing when a road is straight “smaller curvature” the degree of difficulty is easy “smaller or decreases”, and
increasing the degree of difficulty as the curvature of the road is larger ([0071] disclosing when the curvature is curved “curvature is larger than a straight road”, the difficulty becomes intermediate “increases”).
Jiang as modified by Walsh and Sato are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Sato of determining the degree of difficulty according to a curvature of a road recognized as a part of the environment in order to determine a difficulty of a maneuver such as overtaking another vehicle based on the curvature of the road as taught by Sato ([0071]).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Yashiro (US20200079377).
Regarding claim 13, Jiang as modified by Walsh teaches the vehicle control method according to claim 1. Jaing as modified by Walsh does not teach further comprising: determining the degree of difficulty according to a relative speed difference between an average speed of a plurality of moving bodies recognized as a part of the environment and a speed of the vehicle.
Yashiro teaches determining the degree of difficulty according to a relative speed difference between an average speed of a plurality of moving bodies recognized as a part of the environment and a speed of the vehicle ([0086] disclosing determining the degree of easiness based on the difference between an average speed difference of a plurality of vehicles and a target vehicle. This is interpreted as determining a degree of difficulty is determined when an easiness is determined, if the degree of easiness is small therefore the degree of difficulty is higher and vice versa).
Jiang as modified by Walsh and Yashiro are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Yashiro of determining the degree of difficulty according to a relative speed difference between an average speed of a plurality of moving bodies recognized as a part of the environment and a speed of the vehicle in order to determine a degree of difficulty or easiness of a maneuver based on a difference between the speed of the vehicle and the average speeds of other vehicles in the environment as taught by Yashiro ([0086]).

Regarding claim 14, Jiang as modified by Walsh and Yashiro teaches the vehicle control method according to claim 13. Jaing as modified by Walsh and Yashiro does not yet teach further comprising: decreasing the degree of difficulty as the speed difference is smaller, and increasing the degree of difficulty as the speed difference is larger.
Yashiro teaches decreasing the degree of difficulty as the speed difference is smaller ([0086]-[0087] disclosing when the difference between the average speed of a plurality of vehicles and the speed of a target vehicle is small, then the merging is easy, i.e., difficulty is small or decreased), and
increasing the degree of difficulty as the speed difference is larger ([0086]-[0087] disclosing when the difference between the average speed of a plurality of vehicles and a target vehicle is large, the merge is not easy, i.e., degree of difficulty is high or increased).
Jiang as modified by Walsh and Yashiro are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Yashiro of decreasing the degree of difficulty as the speed difference is smaller, and increasing the degree of difficulty as the speed difference is larger in order to determine a degree of difficulty or easiness of a maneuver based on a difference between the speed of the vehicle and the average speeds of other vehicles in the environment as taught by Yashiro ([0086]).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Jeagal (US20210403051).
Regarding claim 15, Jiang as modified by Walsh teaches the vehicle control method according to claim 1. Jiang as modified by Walsh does not teach further comprising: determining the degree of difficulty according to a speed of the vehicle.
Jeagal teaches determining the degree of difficulty according to a speed of the vehicle ([0015] disclosing determining the degree of danger “difficulty” based on the speed of the vehicle).
Jiang as modified by Walsh and Jeagal are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Jeagal of determining the degree of difficulty according to a speed of the vehicle in order to control a maneuver of the vehicle such as an avoidance maneuver based on the degree of danger determined by the speed of the vehicle as taught by Jeagal ([0015]-[0017]).

Regarding claim 16, Jiang as modified by Walsh and Jeagal teaches the vehicle control method according to claim 15. Jiang as modified by Walsh and Jeagal does not yet teach further comprising:
Jeagal further teaches decreasing the degree of difficulty as the speed is increased, and increasing the degree of difficulty as the speed is decreased ([0015] disclosing determining the degree of danger “difficulty” based on the speed of the vehicle, when the speed of the vehicle is higher, the degree of danger “difficulty” is higher, i.e., increased).
Jiang as modified by Walsh and Jeagal are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh to incorporate the teaching of Jeagal of decreasing the degree of difficulty as the speed is increased, and increasing the degree of difficulty as the speed is decreased in order to control a maneuver of the vehicle such as an avoidance maneuver based on the degree of danger determined by the speed of the vehicle as taught by Jeagal ([0015]-[0017]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Jiang (US20180348763) in view of Walsh (US20200133268) and Horigome (US20210394749) and Yin (US20180373992) and Yasui (US20200307569) and Min (US20190135277).
Regarding claim 17, Jiang as modified by Walsh, Horigome and Yin teaches the vehicle control method according to claim 4. Jiang as modified by Walsh, Horigome and Yin does not teach further comprising: determining whether the vehicle is in an emergency state on the basis of a relative distance and a relative speed between a moving body, which is recognized as a part of the environment, and the vehicle, selecting the first target trajectory regardless of the degree of difficulty in a case the vehicle is determined to be in the emergency state, and controlling the driving of the vehicle such that the moving body is avoided on the basis of the selected first target trajectory.
Min teaches determining whether the vehicle is in an emergency state on the basis of a relative distance and a relative speed between a moving body, which is recognized as a part of the environment, and the vehicle ([0057] disclosing a sensor to detect a collision possibility “emergency state” based on the recognition between the vehicle and a moving body such as another vehicle or pedestrian based on a distance “relative distance” and a relative speed),
Jiang as modified by Walsh and Horigome and Yin and Min are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh, Horigome and Yin to incorporate the teaching of Min of determining whether the vehicle is in an emergency state on the basis of a relative distance and a relative speed between a moving body, which is recognized as a part of the environment, and the vehicle in order to perform automatic collision avoidance as taught by Min ([0008]).
Yasui teaches selecting the first target trajectory regardless of the degree of difficulty in a case the vehicle is determined to be in the emergency state ([0055] disclosing choosing the lane change to avoid an object “emergency state” regardless of other determination when the lane change is a possibility. [0056] discloses the other determinations can be a degree of hinderance “degree of difficulty”. It is interpreted from the citations that the lane change is a first trajectory that is selected regardless of a degree of difficulty in an emergency state), and
controlling the driving of the vehicle such that the moving body is avoided on the basis of the selected first target trajectory ([0055]-[0056] disclosing controlling the vehicle along the lane change trajectory “selected first trajectory” to avoid the physical object “moving body”).
Jiang as modified by Walsh and Horigome and Yin and Min and Yasui are analogous art because they are in the same field of endeavor, autonomous vehicle decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jiang as modified by Walsh, Horigome and Yin and Min to incorporate the teaching of Yasui of selecting the first target trajectory regardless of the degree of difficulty in a case the vehicle is determined to be in the emergency state, and controlling the driving of the vehicle such that the moving body is avoided on the basis of the selected first target trajectory in order to avoid the obstacle as taught by Yasui ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200209857 discloses machine learning based on a confidence level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664